Case: 21-10371      Document: 00516160010         Page: 1     Date Filed: 01/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  January 10, 2022
                                  No. 21-10371                      Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Alex Romo Rios,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 5:07-CR-22-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Alex Romo Rios, federal prisoner # 25965-077, appeals the district
   court’s denial of his 18 U.S.C. § 3582(c)(1)(A) motion for compassionate
   release. He argues that the district court failed to address his arguments that,
   in addition to his medical conditions, his sentence should be reduced to time


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10371      Document: 00516160010           Page: 2    Date Filed: 01/10/2022




                                     No. 21-10371


   served because he would not be subject to life imprisonment if sentenced
   today for factual and legal reasons and in light of changes effected by the First
   Step Act and that such a reduction would better reflect the seriousness of his
   offenses and eliminate unwarranted sentencing disparities under 18 U.S.C.
   § 3553(a).
          As a preliminary matter, Rios’s notice of appeal was untimely, but it
   could be construed as a motion for an extension of time to file a notice of
   appeal under Federal Rule of Appellate Procedure 4(b)(4). Accordingly, we
   REMAND for the district court address that issue.
          In its denial order, the district court’s analysis addressed only whether
   Rios’s medical conditions warranted compassionate release and adverted to
   Rios’s arguments regarding his unjust and unlawful life sentence only in a
   footnote. Although the district court’s ruling is reviewed under a deferential
   abuse of discretion standard, to the extent that the denial order does not
   indicate that it considered Rios’s arguments regarding his life sentence, the
   record is insufficient to conduct the required review. See United States v.
   Chambliss, 948 F.3d 691, 693 (5th Cir. 2020); see also § 3582(c)(1)(A)(i).
   Accordingly, we also REMAND for the purpose of allowing the district
   court to address Rios’s arguments that his unlawful and unjust life sentence
   constitutes an extraordinary and compelling reason for a sentence reduction
   and that such a reduction would be warranted under § 3553(a).
          This court retains jurisdiction as is customary for limited remands.
   See, e.g., United States v. Gomez, 905 F.3d 347, 354-56 (5th Cir. 2018). Upon
   entry of the district court’s explanation for its denial of Rios’s compassionate
   release motion and its findings regarding the timeliness of Rios’s notice of
   appeal, this case shall be returned to this court for a decision on the appeal.




                                          2